Corporate Development Services Agreement
 
THIS CORPORATE DEVELOPMENT SERVICES AGREEMENT (the “Agreement”) is made as of
the date set forth on the signature page hereto, by and between CRG Finance AG,
(“CRG”), and Ardent Mines Limited (the “Company”).
 
WHEREAS, CRG, by and through its officers, employees, agents, representatives
and affiliates, has expertise in the areas of international corporate
management, financing, marketing and sales consulting, strategic business
planning, enhancing shareholder value, investment structuring, asset acquisition
and disposition, and other matters relating to global corporate development; and
 
WHEREAS, the Company desires to avail itself of the expertise of CRG in the
aforesaid areas.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions herein set forth, which the parties expressly acknowledge and agree
is adequate and sufficient in all respects, the parties hereto agree as follows:
 
1.
Appointment.

 
The Company hereby appoints CRG to render the advisory and consulting services
described herein for the term of this Agreement.
 
2.
Services.

 
(a)           During the term of this Agreement, CRG shall render to the
Company, by and through such of CRG’s officers, directors, employees, agents,
representatives and affiliates as CRG, in its sole discretion shall designate,
consulting and other advisory services (collectively, the “Advisory Services”)
in relation to developing strategic plans for inception of operations, corporate
management, the operations of the Company, strategic planning, domestic and
international marketing and sales, financial advice, including, without
limitation, advisory and consulting services in relation to the recommendations
of candidates for senior management positions of the Company and its
subsidiaries, prospective strategic alliance partners, preparing acquisition
growth plans, identifying prospective merger and acquisition candidates,
developing value propositions for the Company, analyzing financial implications
of potential transactions, advising on negotiations regarding terms and
conditions of transactions, outlining and managing due diligence issues and due
diligence processes, introductions to prospective customers, selection of
investment bankers or other financial advisors or consultants, and advice with
respect to the capital structure of the Company, equity participation plans,
employee benefit plans and other incentive arrangements for certain key
executives of the Company.  All Advisory Services to be rendered hereunder shall
be made by CRG solely on a discretionary basis and solely within the scope of
its knowledge and abilities. Nothing herein shall be construed to deem CRG to be
acting as a fiduciary to the Company or its shareholders, or as an officer or
director of the Company, and nothing herein shall be deemed to grant CRG any
authority to act on behalf of the Company or to supersede the authority of any
and all of the officers and directors of the Company.  The officers and
directors of the Company shall at all times retain sole authority to accept or
decline such advice offered by CRG and only the officers and directors may bind
the Company in respect of any advice given by CRG.

 

--------------------------------------------------------------------------------

 
 
Corporate Development Services Agreement

--------------------------------------------------------------------------------

 
(b)           CRG shall also render investment banking and finance consulting
services to the Company (collectively, the “Investment Banking Services”).  The
scope of CRG Investment Banking Services shall include services rendered only
outside of the United States and only to non-U.S. persons.  The Investment
Banking Services shall include, without limitation, (i) any and all investment
banking, financial advisory or any other services rendered by CRG to the Company
in connection with any and all public or private financing of the Company,
introductions or facilitation of placement of debt or equity interests of the
Company, of any and all nature or kind, and all mergers, acquisitions and
divestitures by the Company or any of its subsidiaries, (ii) the acquisition or
disposition of assets of the Company, by merger, consolidation, amalgamation or
otherwise, involving stock or assets, and/or the acquisition or disposition of
any subsidiary or division of the Company, and/or (iii) any and all financing or
transactions involving assets or liabilities of the Company.  All Advisory
Services and Investment Banking Services are collectively referred to herein as
the “Services.”
 
(c)           The Company agrees to undertake any and all of its own due
diligence with respect to any and all recommendations made by CRG.  No reliance
shall be made upon CRG as having satisfied separate and independent due
diligence obligations of the Company with respect to any and all transactional
matters involving the Company.
 
3.
Fees.

 
(a)           In consideration of the rendering of the Advisory Services
contemplated by Section 2(a) hereof, the Company agrees to pay to CRG (i) an
inception fee of US$100,000.00 (one hundred thousand U.S. dollars) (the
“Inception Payment”) and (ii) a monthly services fee of US$25,000.00 (twenty
five thousand U.S. dollars) per month, payable each month for the period
commencing as of September 1, 2010 and continuing until the third anniversary
thereof (the “Advisory Services Fee”).  All Advisory Services Fee payments shall
be made quarterly in advance on the first business day of each calendar
quarter.  The Advisory Services Fee and all other payments hereunder shall be
delivered in such currency as requested by CRG.  The Advisory Services Fee are
nonrefundable.  CRG shall be paid $10,000 per month of the Advisory Services Fee
beginning September 1, 2010, with the balance of $15,000 per month of the
Advisory Services Fees together with the Inception Payment accruing until
completion of the first Company financing following the date of this Agreement
when such accruals shall be fully due and payable.
 
(b)           In consideration of any and all Investment Banking Services
provided to the Company in connection with the events described in the
definition of Investment Banking Services, CRG shall receive in cash ten percent
(10%) of the total value of each such transaction, payable at closing of each
such transaction.

 
2

--------------------------------------------------------------------------------

 
 
Corporate Development Services Agreement

--------------------------------------------------------------------------------

 
4.
Out-of-Pocket Expenses

 
In addition to the compensation payable to CRG pursuant to Section 3 hereof, the
Company shall, at the request of CRG, upon presentation of reasonable receipts
and documentation evidencing Out-of-Pocket Expenses, pay directly, or reimburse
CRG for, its reasonable Out-of-Pocket Expenses. For the purposes of this
Agreement, the term “Out-of-Pocket Expenses” shall mean the amounts actually
paid by CRG in cash in connection with its performance of the Services,
including, without limitation, reasonable (i) fees and disbursements of any
independent auditors, outside legal counsel, consultants, third-party investment
bankers, financial advisors and other independent professionals, organizations
and consultants; (ii) costs of any outside services or independent contractors
such as financial printers, couriers, business publications or similar services
and (iii) transportation, per diem, telephone calls, word processing expenses or
any similar expense not associated with its ordinary operations. All
reimbursements for Out-of-Pocket Expenses shall be made promptly upon or as soon
as practicable after presentation by CRG to the Company of the statement in
connection therewith.  Any and all Out-of-Pocket Expenses in excess of $10,000
per month shall require pre-approval in writing of a duly authorized officer of
the Company.
 
5.
Indemnification

 
The Company will indemnify and hold harmless CRG and its officers, directors,
employees, agents, shareholders, attorneys, accountants, representatives and
their respective affiliates (each being an “Indemnified Party”) from and against
any and all losses, costs, expenses, claims, damages and liabilities (the
“Liabilities”) to which such Indemnified Party may become subject under any
applicable law, or any claim made by any third party, or otherwise, to the
extent they relate to or arise out of the performance of the Services
contemplated by this Agreement or the engagement of CRG pursuant to, and the
performance by CRG of the Services contemplated by, this Agreement. The Company
will reimburse any Indemnified Party for all reasonable costs and expenses
(including reasonable attorneys’ fees and expenses) as they are incurred in
connection with the investigation of, preparation for or defense of any pending
or threatened claim for which the Indemnified Party would be entitled to
indemnification under the terms of the previous sentence, or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
hereto, provided that, subject to the following sentence, the Company shall be
entitled to assume the defense thereof at its own expense, with counsel
satisfactory to such Indemnified Party in its reasonable judgment. Any
Indemnified Party may, at its own expense, retain separate counsel to
participate in such defense, and in any action, claim or proceeding in which the
Company, on the one hand, and an Indemnified Party, on the other hand, is, or is
reasonably likely to become, a party, such Indemnified Party shall have the
right to employ separate counsel at the Company’s expense and to control its own
defense of such action, claim or proceeding if, in the reasonable opinion of
counsel to such Indemnified Party, a conflict or potential conflict exists
between the Company, on the one hand, and such Indemnified Party, on the other
hand, that would make such separate representation advisable. The Company agrees
that it will not, without the prior written consent of the applicable
Indemnified Party, settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding relating to the matters
contemplated hereby (if any Indemnified Party is a party thereto or has been
actually threatened to be made a party thereto) unless such settlement,
compromise or consent includes an unconditional release of the applicable
Indemnified Party and each other Indemnified Party from all liability arising or
that may arise out of such claim, action or proceeding. Provided that the
Company is not in breach of its indemnification obligations hereunder, no
Indemnified Party shall settle or compromise any claim subject to
indemnification hereunder without the consent of the Company. The Company will
not be liable under the foregoing indemnification provision to the extent that
any loss, claim, damage, liability, cost or expense is determined by a court, in
a final judgment from which no further appeal may be taken, to have resulted
solely from the gross negligence or willful misconduct of CRG. If an Indemnified
Party is reimbursed hereunder for any expenses, such reimbursement of expenses
shall be refunded to the extent it is finally judicially determined that the
Liabilities in question resulted solely from the gross negligence or willful
misconduct of CRG.

 
3

--------------------------------------------------------------------------------

 
 
Corporate Development Services Agreement

--------------------------------------------------------------------------------

 
6. 
Term

 
This Agreement shall be in effect on the date hereof and shall continue until
the third anniversary of the date hereof (the “Initial Term”).  This Agreement
shall automatically renew on each anniversary thereafter and continue and remain
in effect for additional one year periods (each a “Renewal Term”) unless either
party gives not less than ninety (90) days’ advance written notice.  This
Agreement may be terminated at any time upon mutual consent of the
parties.  This Agreement may be terminated by the Company upon determination of
(i) any act of fraud or dishonesty, willful misconduct or gross negligence by
CRG in connection with its obligations under this Agreement (ii) breach of any
contractual duty of CRG to the Company under this Agreement.  This Agreement may
be terminated by CRG in the event of any non-performance of the duties and
obligations of the Company.  This Agreement may be terminated at any time for
any reason by CRG upon not less than thirty (30) days’ advance written notice to
the Company.  Any and all provisions of this Agreement pertaining to any and all
outstanding unpaid compensation due and payable to CRG shall survive termination
of this Agreement and the provisions of Sections 5, 7 and 8 and otherwise as the
context so requires shall survive the termination of this Agreement.
 
7.
Other Activities

 
Nothing herein shall in any way preclude CRG or its officers, directors,
employees, agents, shareholders, attorneys, accountants, representatives and
their respective affiliates from engaging in any and all other business
activities or from performing services for its or their own respective account
or for the account of others, including for companies that may do business with
the Company or have interests which are substantially similar to the business
conducted by the Company.  Where CRG has an ownership interest in any companies
or organizations with whom the Company directly engages in business
relationships (“Interested Transactions”) CRG undertakes to disclose such
relationships in writing to the corporate governance officer of the Company or
another duly authorized officer of the Company.  Nothing herein shall be
construed as an undertaking of unique or exclusive services of CRG solely on
behalf of the Company.  The Company expressly waives any and all actual or
potential conflicts with respect to CRG’s past, present or future relationships
of any nature or kind with any and all Company officers, directors,
shareholders, agents, accountants, counsel or third parties and their respective
affiliates with whom CRG has, or has had, dealings or business relationships of
any nature or kind.

 
4

--------------------------------------------------------------------------------

 
 
Corporate Development Services Agreement

--------------------------------------------------------------------------------

 
8.
General.

 
(a)           No amendment or waiver of any provision of this Agreement, or
consent to any departure by either party from any such provision, shall be
effective unless the same shall be in writing and signed by the parties to this
Agreement, and, in any case, such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
(b)           This Agreement and the rights of the parties hereunder may not be
assigned without the prior written consent of the parties hereto; provided,
however, that CRG may assign or transfer its duties or interests hereunder to a
CRG affiliate at the sole discretion of CRG.  Subject to the foregoing, this
Agreement shall inure to the benefit of, and be binding upon, CRG and the
Company (including any and all present and future subsidiaries of the Company
that are not signatories hereto) and their respective successors and assigns.
 
(c)           Any and all notices hereunder shall, in the absence of receipted
hand delivery, be deemed duly given upon confirmation of receipt or refusal of
delivery, if the same shall be sent by registered or certified mail, return
receipt requested, or by internationally recognized courier and the mailing date
shall be deemed the date from which all time periods pertaining to a date of
notice shall run. Notices shall be addressed to the parties at the registered
address of record and may be changed upon Notice as provided herein to the other
party regarding such change of address.
 
(d)           This Agreement shall constitute the entire agreement between the
parties with respect to the subject matter hereof, and shall supersede all
previous oral and written (and all contemporaneous oral) negotiations,
commitments, agreements and understandings relating hereto.
 
(e)           All controversies arising out of or in connection with this
Agreement shall be finally settled pursuant to binding arbitration under the
Rules of Arbitration of the Chamber of Commerce of Zurich by a single arbitrator
appointed and conducted in accordance with the Swiss Rules of International
Arbitration. The place of arbitration shall be Zurich, Switzerland.  The
arbitration shall be conducted in the English language.  The prevailing party in
any such arbitration shall be awarded reimbursement of any and all fees, costs,
expenses and disbursements incurred with respect to such arbitration and/or the
enforcement of this Agreement.  The award of any such arbitration may be entered
by any court of competent jurisdiction.  In the event of any doubt regarding the
enforceability of the arbitration provisions herein, this Agreement shall be
governed by, and enforced in accordance with, the laws of the state of
incorporation of the Company (excluding the choice of law principles
thereof).  The parties expressly agree that the place and manner of such
arbitration is reasonable and neither party shall raise any defense of forum non
conveniens or lack of binding jurisdiction of such arbitral forum.

 
5

--------------------------------------------------------------------------------

 
 
Corporate Development Services Agreement

--------------------------------------------------------------------------------

 
(f)            All information provided by the Company to be relied upon by CRG
will be, when and as delivered to CRG, and on the closing date of all
transactions, complete and correct in all material respects and will not
knowingly contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.  The Company shall advise CRG immediately of the occurrence of any
event or circumstance that results in any Company document containing untrue
statement of a material fact or omitting to state a material fact required to be
stated therein or necessary to make the statements contained therein, in light
of the circumstances under which they were made, not misleading, and shall
furnish to CRG copies of amended or supplemented documents that correct such
statement or omission in such quantities as CRG may from time to time reasonably
request. All financial or other projections of the Company will be prepared in
good faith on the basis of reasonable assumptions. The Company acknowledges that
CRG (i) will be using and relying on all Company information without
independently verification of the same, (ii) does not assume responsibility for
the accuracy or completeness of such information; (iii) will not make any
appraisal of any assets of the Company or (iv) will not render any fairness
opinions.  Except as otherwise provided herein, nothing herein shall require CRG
to deliver to the Company any reports, memoranda or other documentation of any
nature or kind except as determined by CRG.
 
(g)           The Company has full corporate power and authority to execute and
deliver this Agreement on behalf of itself and its affiliates and to perform its
obligations hereunder, and all consents, authorizations, approvals and orders
required in connection with the execution, delivery and performance hereof have
been obtained. This Company represents and warrants to the CRG that the
Agreement is a valid and binding obligation of the Company, enforceable in
accordance with its terms and that the execution, delivery and performance of
this Agreement by the Company and the CRG will not conflict with, result in a
breach of any of the terms or provisions of or constitute a violation or a
default under any laws, rules or regulations applicable to the Company and the
CRG pertaining to the subject matter herein or under any material agreement or
instrument to which the Company is a party or by which the Company is bound.
Nothing herein shall be construed as an undertaking of unique or exclusive
services of the CRG solely on behalf of the Company.  The Company agrees to
undertake any and all of its own due diligence with respect to any and all
prospective Investors and proposed corporate development activities.  The
Company expressly waives any and all actual or potential conflicts with respect
to the Primes past, present or future relationships of any nature or kind with
any Investors or their respective affiliates.
 
(h)           CRG shall be entitled to fully rely upon all documents and
materials provided by the Company as true and correct in all respects and the
Company shall indemnify and hold harmless CRG and its officers, directors,
employees and agents for any and all losses incurred by CRG as a result of any
material misstatement or omission in such marketing materials, which losses
shall include, without limitation, all fees, costs, expenses and disbursements
of counsel defending CRG against claims for such losses as well as enforcement
of this Agreement.  The officers and directors of the Company shall
independently review and confirm the validity of all facts in all materials
prepared by CRG.
 
(i)            No advice rendered by CRG pursuant to this Agreement may be
disclosed publicly in any manner without CRG’s prior written approval, except as
may be required by law, regulation or court order but subject to the limitation
below.  If the Company is required or reasonably expects to be required to
disclose any advice, the Company shall provide CRG with prompt notice thereof so
that CRG may seek a protective order or other appropriate remedy and take
reasonable efforts to assure that all of such advice disclosed will be covered
by such order or other remedy.  Whether or not such a protective order or other
remedy is obtained, the Company will and will cause its affiliates to disclose
only that portion of such advice that the Company is so required to disclose.

 
6

--------------------------------------------------------------------------------

 
 
Corporate Development Services Agreement

--------------------------------------------------------------------------------

 
(j)            The Company shall not directly or indirectly or through any third
party take any action to circumvent this Agreement or the rights of CRG set
forth herein.  The Company undertakes and promises that it will not circumvent
the CRG by dealing directly with any prospective counterparties introduced by
the CRG to the Company, unless authorized by the CRG in writing to deal directly
with them.
 
(k)           If any provision(s) of this Agreement or the application thereof
to any person or circumstance shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the fullest extent permitted by law.
 
(l)            Numbered and titled article and section headings and defined
terms are for convenience only and shall not be construed as amplifying or
limiting any of the provisions of this Agreement.  This Agreement has been fully
negotiated and jointly drafted by the parties and nothing herein shall be
construed against either party as the draftsperson thereof.
 
(m)           The waiver by any party of any breach of this Agreement shall not
operate as or be construed to be a waiver by such party of any subsequent
breach.
 
(n)           This Agreement may be executed by the parties to this Agreement in
separate counterparts, each of which when so executed shall be deemed to be an
original and both of which taken together shall constitute one and the same
instrument and Agreement.  This Agreement may be executed and delivered via
facsimile or any other means of electronic delivery which shall be fully binding
upon the parties to the same and full extent as the original exemplar thereof.
 
[Signature Page Follows]

 
7

--------------------------------------------------------------------------------

 
 
Corporate Development Services Agreement

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of this 27th day of September, 2010 by their duly authorized
officers or agents as set forth below.
 
CRG Finance AG

 
By:
/s/ Sergei Stetsenko
 
 
Name: Sergei Stetsenko
   
Title:   CEO
 

 
Ardent Mines Limited:
 
By:
/s/ Leonardo Riera
   
Name: Leonardo Riera
   
Title:   President and Chief Executive Officer
 

 
 
8

--------------------------------------------------------------------------------

 